Citation Nr: 0808082	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-operative lumbar discectomy right L4-L5 with 
limitation of motion of the lumbosacral spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
post-operative lumbar discectomy right L4-L5 with limitation 
of motion of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to October 
1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in June 2006 for additional development.

The issue of entitlement to service connection for a right 
ankle disorder, to include as secondary to service-connected 
post-operative lumbar discectomy right L4-L5 with limitation 
of motion of the lumbosacral spine is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to 
September 23, 2002, the veteran's low back disorder was 
manifested by pain, right leg radiculopathy, minimal muscle 
spasm, and limitation of motion to 45 degrees of flexion and 
10 degrees of extension.

2.  The medical evidence of record shows that for the period 
on and after September 23, 2002, the veteran's low back 
disorder was manifested by pain, right leg radiculopathy, and 
limitation of motion to 30 degrees of flexion and 0 degrees 
of extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
period prior to September 23, 2002 for service-connected 
post-operative lumbar discectomy right L4-L5 with limitation 
of motion of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for a rating in excess of 40 percent for the 
period on and after September 23, 2002 for service-connected 
post-operative lumbar discectomy right L4-L5 with limitation 
of motion of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5242 (2007).

3.  On and after September 23, 2002, the criteria for a 
separate evaluation for neurologic manifestations of a 
lumbosacral spine disorder have been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5242, Note (1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in July 2002 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
October 2002 and July 2006, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with her claim.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.

The letter in October 2002 from the RO informed the veteran 
that for an increased rating, evidence that her 
service-connected back disorder had increased in severity and 
what kind of evidence was needed to show this.  While the 
veteran was not provided with a letter notifying her of the 
criteria that must be satisfied for entitlement to an 
increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in an April 2003 
statement of the case and a July 2007 supplemental statement 
of the case.  See Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).  Accordingly, the Board finds 
that the veteran was supplied with information sufficient for 
a reasonable person to understand what was needed.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for sciatic type low back pain was granted 
by a November 1987 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective October 7, 1987.  Subsequently, a May 
1996 rating decision recharacterized the disability as 
post-operative lumbar spine discectomy right L4-L5 with 
limitation of motion of the lumbosacral spine, and assigned a 
40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective February 29, 1996.

In a November 1997 VA outpatient medical report, a request 
was made for rehabilitation due to chronic low back pain 
secondary to degenerative disc disease.  On physical 
examination, the veteran was tender to palpation over the 
lumbosacral spine.  She was able to walk on her heels and 
toes and get up from a deep knee bend.  On range of motion 
testing, the veteran's lumbosacral spine had flexion to 45 
degrees with pain, extension to 10 degrees with pain, and 
lateral bending to 30 degrees.  A subsequent November 1997 VA 
request for prosthetic services stated that the veteran 
required a soft lumbosacral corset for chronic low back pain.

In a December 1998 VA outpatient medical report, the veteran 
complained of chronic low back pain "that has not changed in 
intensity or frequency over several years."  The assessment 
was chronic low back pain.

In a June 1999 VA outpatient medical report, the veteran 
reported that prescription medication aided her back pain, 
but that the prescription had run out.  The assessment was 
chronic back pain.

In a July 2000 VA outpatient medical report, the veteran 
complained of increased low back pain, with lower extremity 
radiculopathy after sitting for more than 20 minutes.  She 
reported that she was "more stiff in the early morning hours 
and takes 30 [to] 60 minutes to become less stiff."  The 
veteran reported no increased pain with walking or standing.  
The assessment was chronic back pain.

In an August 2000 VA physical therapy report, the veteran 
complained of intermittent low back pain, especially with 
sitting for longer than 20 minutes.  On observation, the 
veteran ambulated independently and had a slightly sway 
backed posture with decreased lower lumbar motions.  The 
report stated that many motions produced low back pain, 
including straight leg raises, hamstring stretches, and 
quadruped trunk flexion and extension.  Minimal muscle spasms 
were noted in the paraspinal muscles.  The assessment was 
that the veteran had a new onset of lumbar pain with 
spontaneous decrease in acute pain, but still having some 
problems.

In a September 2000 VA physical therapy report, the veteran 
reported that her back pain was improved and only bothered 
her when leaning forward and getting out of a chair.  On 
observation, the veteran was able keep the lumbar spine in 
neutral except for stepping in and out in supine.  The 
assessment was that acute low back pain had subsided.

In a May 2001 VA outpatient medical report, the veteran 
reported that she fell and twisted her back.  The assessment 
was acute and chronic low back pain.

An October 2006 VA spine examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of continuous, throbbing low back pain at a level 
of 3 on a scale from 1 to 10.  The report stated that the 
veteran's low back treatment was prescription medication.  
The veteran reported flare-ups in low back pain approximately 
once every 6 months, with pain at a level of 8 or 9 on a 
scale from 1 to 10.  She reported that during a flare-up, she 
would rest for a week.  Precipitating factors for a flare-up 
were reported as repeated bending and picking up objects.  
The veteran did not have any history of bladder problems, 
bowel problems, or weight loss.  She walked unaided, without 
an assistive device or brace.  The veteran reported that she 
could walk a mile in about 20 minutes and without getting 
very tired.  She reported unsteadiness in her gait, a limp in 
her walk, and a history of falling.  On range of motion 
examination of the thoracolumbar spine, the veteran had 
forward flexion to 30 degrees with pain at 30 degrees, 
extension to 0 degrees, left lateral flexion to 20 degrees 
with pain at 20 degrees, right lateral flexion to 30 degrees 
with pain at 30 degrees, left and right lateral rotation to 
30 degrees with pain at 30 degrees.  There was pain and 
tenderness of "3+" from L1 to L5.  There was no muscle 
spasm or guarding.  The veteran walked with a limp.  She did 
not have scoliosis, kyphosis, lordosis, bowel problems, or 
bladder problems.  On sensory examination, the veteran's 
touch sensation was diminished in the right lateral part of 
the sole of the foot.  There was no spasm in the back, but 
there was atrophy of the muscles of the thoracolumbar spine.  
The impression was low back pain, history of discectomy from 
L4, L5, S1, with limited movements of the lumbosacral spine.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions, effective September 23, 2002 and September 26, 
2003.  VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods on 
and after the effective 


date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule, in the December 2002 rating 
decision and the April 2003 statement of the case, and the 
current regulations, in the July 2007 supplemental statement 
of the case.  Therefore, there is no prejudice to the veteran 
for the Board to apply the regulatory revisions of both 
September 23, 2002 and September 26, 2003 in the appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Evaluation Prior to September 23, 2002

Under the criteria in effect prior to September 26, 2002, 
limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent 
evaluation was the highest evaluation available under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Accordingly, an evaluation in excess of 40 percent 
is not warranted prior to September 26, 2003 under this 
Diagnostic Code.

Under the criteria in effect prior to September 26, 2002, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent evaluation was the 
highest evaluation available under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Accordingly, 
an evaluation in excess of 40 percent is not warranted prior 
to September 26, 2003 under this Diagnostic Code.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for severe disability with recurrent attacks and 


only intermittent relief.  A 60 percent evaluation was 
warranted for evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The medical evidence of record shows that prior to September 
23, 2002, the veteran's low back disorder was manifested by 
pain, right leg radiculopathy, minimal muscle spasm, and 
limitation of motion to 45 degrees of flexion and 10 degrees 
of extension.  While the medical evidence shows that the 
veteran has right leg neuropathy that is related to her low 
back disorder, the frequency of the symptomatology did not 
rise to the level of persistent with little intermittent 
relief.  The August 2000 VA physical therapy report 
specifically stated that the veteran's back pain was 
"intermittent," a level of severity which is significantly 
less than persistent.  This is substantiated by the September 
2000 physical therapy report, in which the veteran stated 
that the low back pain had improved and was only symptomatic 
in a certain few situations.  Accordingly, an evaluation in 
excess of 40 percent is not warranted prior to September 23, 
2002 under this Diagnostic Code.

As the veteran's disability involves restricted articulation 
of a joint, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes, however, that the 40 
percent evaluation assigned is the highest award possible 
under Diagnostic Code 5292.  If, as in this case, a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
and a higher evaluation can only be provided based on 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Consequently, an evaluation in 
excess of 40 percent is not warranted for the period prior to 
September 23, 2002, based on 38 C.F.R. §§ 4.40 and 4.45.



Evaluation On and After September 23, 2002 for Intervertebral 
Disc Syndrome

Under the schedular criteria in effect on and after September 
23, 2002, intervertebral disc syndrome is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Under this version of 
the Diagnostic Code, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining under 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.25 (2007).  A 40 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).  This remained essentially 
unchanged in the revisions effective on September 26, 2003.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2004).  For the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 at Note 
(1) (2007).

The medical evidence of record does not show that the veteran 
has ever required bed rest prescribed by a physician for her 
low back disorder during any period on appeal, let alone for 
a duration of at least 6 weeks during any 12 month period.  
While the veteran reported in October 2006 that she rested 
for 1 week during each flare-up of her low back disorder, the 
medical evidence of record does not show that this rest was 
prescribed by a physician.  Furthermore, even if the medical 
evidence of record showed that the rest was prescribed by a 
physician, the veteran reported that she experienced a 
flare-up approximately once every 6 months, resulting in 
approximately 2 weeks of bed rest in any 12 month period.  
Accordingly, an evaluation in excess of 40 percent is not 
warranted for the period on and after September 23, 2002 
under the schedular criteria for intervertebral disc 
syndrome.

Separate Orthopedic and Neurologic Evaluations 
On and After September 23, 2002

The Board must also determine whether a rating in excess of 
40 percent can be assigned for the veteran's low back 
disorder by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the disability, 
as noted under the rating criteria effective on and after 
September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note (1) (2007).

Under the General Rating Formula for Diseases or Injuries of 
the Spine, effective September 26, 2003, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

The medical evidence of record shows that for the period on 
and after September 23, 2002, the veteran's low back disorder 
was manifested by pain, right leg radiculopathy, and 
limitation of motion to 30 degrees of flexion and 0 degrees 
of extension.  The medical evidence of record does not show 
that the veteran's low back disorder has resulted in 
ankylosis of the spine for any period on appeal.  
Accordingly, an evaluation of 40 percent is the appropriate 
evaluation for the veteran's orthopedic manifestations under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

In addition, the medical evidence of record consistently 
shows that the veteran experienced radiating pain and 
numbness in her right leg.  With respect to diseases of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis for a particular 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  When the involvement is bilateral, the 
ratings should be combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8530 
(2007).

Based on the veteran's complaints and the neurologic 
findings, the Board finds the evidence of record shows that 
the veteran's right leg neurologic disability is wholly 
sensory.  Id.  Accordingly, a mild or moderate degree of 
disability is the evaluation level warranted under the 
relevant diagnostic code.  Accordingly, a separate evaluation 
is warranted for the veteran's neurologic component of her 
service-connected back disorder. 

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for her service-connected low back 
disorder, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, an extraschedular evaluation is not 
warranted for the veteran's service-connected low back 
disorder.

After review of the evidence, there is also no evidence of 
record that would warrant a rating in excess of those 
assigned herein for the disability at issue at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against evaluations in excess of those provided 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for post-operative 
lumbar discectomy right L4-L5 with limitation of motion of 
the lumbosacral spine, for the period prior to September 23, 
2002, is denied.

An evaluation in excess of 40 percent for post-operative 
lumbar discectomy right L4-L5 with limitation of motion of 
the lumbosacral spine, for the period on and after September 
23, 2002, is denied.

On and after September 23, 2002, a separate disability 
evaluation for neurologic manifestations of the veteran's 
service-connected lumbosacral spine is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 


REMAND

The veteran seeks service connection for a right ankle 
disorder, to include as secondary to a service-connected back 
disorder.  Specifically, she claims that her back disorder 
has caused weakness and incoordination in her right lower 
extremity, which has resulted in multiple falls and injuries 
that have produced her currently diagnosed right ankle 
disorder.  In this regard, while the evidence of record 
clearly indicates that her currently diagnosed right ankle 
disorder was the direct result of an injury sustained after a 
fall in April 2001, a November 1997 VA request for prosthetic 
services stated that the veteran required a soft ankle 
support for right ankle weakness secondary to chronic 
lumbosacral radiculopathy.  Accordingly, there is medical 
evidence that indicates that the veteran's right lower 
extremity experienced disability which required a supportive 
and stabilizing prosthetic, prior to her fall in April 2001.  
As such, a medical examination and opinion is required to 
determine whether the veteran's currently diagnosed right 
ankle disorder is related to her service-connect back 
disorder.  See 38 C.F.R. § 3.159(c)(4) (2007).

For this reason, the claim was remanded by the Board in June 
2006.  That remand specified that the veteran be afforded a 
VA examination to determine the etiology of any ankle 
disorder found, to include a determination as to whether the 
ankle disorder was secondary to her service-connected back 
disorder.  The remand specifically stated that a complete 
rationale for all opinions was required.  Subsequently, the 
veteran was provided with an October 2006 joints examination 
which provided a right ankle diagnosis, but failed to give 
any opinion whatsoever as to the etiology of the right ankle 
disorder.  A follow-up VA medical opinion was then provided 
in May 2007, which stated that "[i]t is unlikely that the 
[veteran] sustained soft tissue injury of right ankle as a 
result of injury to the lower back, which is service 
connected."  This etiological opinion gives no basis or 
rationale for its finding, a requirement mandated by the 
Board's June 2006 remand.  Moreover, although the examiner 
provided an opinion as to whether the right ankle was the 
result of the service-connected low back, the examiner failed 
to address the issue of whether the service-connected low 
back disorder aggravates the right ankle disorder.  RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to determine the etiology 
of any right ankle disorder found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical 
records, to specifically include the 
November 1997 VA request for prosthetic 
services, the examiner must then 
provide an opinion as to whether any 
right ankle disorder found is related 
to military service or is due to or 
aggravated by any symptoms or 
manifestations of her service-connected 
disorder, to include her low back 
disorder.  This opinion must address 
whether the veteran's service-connected 
back disorder resulted in any right 
lower extremity weakness and/or 
incoordination, and if so, whether this 
weakness and/or incoordination caused 
or aggravates the veteran's current 
right ankle disorder.  If any of the 
above requested opinion cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it is 
her responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.


3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


